Case 2:20-cv-00647-JCC Document 1-1 Filed 04/29/20 Page 1 of 2




                                                EXHIBIT A
              Case 2:20-cv-00647-JCC Document 1-1 Filed 04/29/20 Page 2 of 2




                                AMERICAN ARBITRATION ASSOCIATION
                                    Commercial Arbitration Tribunal

In the Matter of the Arbitration between

Case Number: 01-18-0004-4731

David Barsky; Best Warehouse Deals, LLC (“Claimant”)
-vs-
Amazon.com, Inc. (“Respondent”)

                                    INTERIM AWARD OF ARBITRATOR

I, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the arbitration agreement
entered into between the above-named parties and dated May 25, 2018, and having been duly sworn, and having
duly heard the proofs and allegations of the Parties, submitted through counsel Kenneth Eade for Claimant and
John Goldmark for Respondent, do hereby issue this INTERIM AWARD, as follows:

Claimant is awarded $0.00. Claimant was not able to provide any credible evidence or testimony to substantiate
their claims set forth in their Fourth Amended Demand for Arbitration dated November 4, 2019. Claimant’s
claims are dismissed with prejudice.

Respondent, Amazon.com, Inc. is awarded $60,000.00 on its Counterclaims filed on September 12, 2019.
Furthermore, respondent is awarded attorney’s fees, briefing on attorney’s fees and cost bill is due on April 2,
2020. Respondent presented credible testimony and documentary evidence on each of their counterclaims:

Count I – Breach of Contract
Count II – Violation of Computer Fraud and Abuse Act
Count III – Violation of Washington Consumer Protection Act

Attorney fee declarations and briefing is due on April 3, 2020. Response to cost bill and briefing is due on April
10, 2020. Reply to cost bill and briefing is due on April 17, 2020.

This Award shall remain in full force and effect until such time as a final Award is rendered.




March 12, 2020_______________________            _____________________________________
Date                                             Ramina Dehkhoda-Steele
